Citation Nr: 1221169	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-18 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an ulcer or irritable bowel syndrome.

2. Entitlement to service connection for a depressive disorder.

3. Entitlement to service connection for bursitis. 

4. Entitlement to a compensable evaluation for hemorrhoids.



REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO obtained additional medical records pertaining to the Veteran's claims after certification of the current appeal to the Board without the issuance of a supplemental statement of the case (SSOC).  The Veteran did not submit a waiver of RO consideration of the newly submitted evidence, and has not responded to correspondence addressing such a waiver.  See April 2012 notice letter.  Applicable VA regulations require that pertinent evidence must be referred to the agency of original jurisdiction (AOJ) for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37 , 20.1304 (2011).  Thus, the Board must remand this appeal so that the RO may review this evidence and, if the claims remain denied, include such evidence in a SSOC.  Id.

Accordingly, the case is REMANDED for the following action:

Review the expanded record and readjudicate the issues on appeal.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


